Little, J.
The evidence fully sustained the verdict of the jury. The error of the trial judge in inaccurately stating the contentions of the defendant, taken in connection with all the instructions given, was manifestly not harmful to-the defendant, and therefore affords no legal cause for a new trial.

Judgment affirmed.


All the Justices concurring.

Du/ncan & Duncan and JR. JSf. J&oltzclaw, for plaintiff in error.
J. M. Terrell, attorney-general, and William, Brunson, solicitor-general, contra.